In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-20-00020-CV

IN THE ESTATE OF ERNEST HODGES,              §   On Appeal from Probate Court No. 2
DECEASED
                                             §   of Tarrant County (2007-0003498-2)

                                             §   May 5, 2022

                                             §   Memorandum Opinion by Justice Wallach


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial court

is affirmed in part and reversed and remanded in part. We affirm that portion of the

trial court’s order denying Appellant Scott Moseley’s ninth application for attorney’s

fees and expenses as to fees and expenses incurred prior to Ernest Hodge’s death. We

reverse that portion of the trial court’s order denying Moseley’s ninth application for

fees and expenses incurred in his representation of the estate and its administrator in
the outside litigation and remand this case to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach